Citation Nr: 0903373	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  04-34 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent 
for type II diabetes mellitus.

2. Entitlement to an initial compensable rating for erectile 
dysfunction, secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1969 to May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision.  In January 2005, 
the veteran appeared at a hearing at the RO before the 
undersigned.  Then in August 2006, the Board remanded for 
further development. 


FINDINGS OF FACT

1.  The veteran's diabetes mellitus has been manifested by 
the need for insulin and dietary restrictions, but and 
regulation of his activities.  It is not exhibited by 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider.  

2.  The veteran's erectile dysfunction is not associated with 
deformity of the penis.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 40 percent for 
diabetes mellitus are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7,  4.119, Diagnostic Code 
(DC) 7913 (2008).

2.  The criteria for an initial compensable evaluation for 
erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7,   4.115b, DC 
7522 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in December 2004 and August 2006, the 
RO satisfied its duty to notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the claims; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  In 
August 2006, the RO also notified the veteran of the process 
by which initial disability ratings and effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The veteran's increased rating claims arise from his 
disagreement with the initial evaluations following the 
grants of service connection. Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

Since these claims are appeals of initial ratings, fully 
satisfactory notice was delivered after they were 
adjudicated.  However, the RO subsequently readjudicated the 
claims based on all the evidence in the April 2008 
Supplemental Statement of the Case.  The veteran was able to 
participate effectively in the processing of his claims. 
 There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency on the 
merits of the claims would have been different had complete 
VCAA notice been provided at an earlier time.

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claims.  Thus, the duties 
to notify and assist have been met.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

Diabetes Mellitus

The veteran essentially contends that his diabetes mellitus 
is more disabling than contemplated by the current 20 percent 
disability evaluation.

The veteran's diabetes mellitus has been rated under DC 7913 
which provides for a 20 percent rating where the diabetes 
mellitus requires insulin and a restricted diet, or an oral 
hypoglycemic agent and a restricted diet.  38 C.F.R. § 4.119, 
DC 7913.  A 40 percent rating is warranted for diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities.   Id.  A 60 percent rating is warranted for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  Id.  A 100 percent rating is warranted 
for diabetes mellitus requiring more than one daily injection 
of insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated. Id.  

The first two criteria for a higher rating of 40 percent for 
diabetes mellitus is met as the record shows that veteran 
requires a restricted diet and insulin.   
 
In addressing the third criterion for a higher rating, the 
Board notes that this requires that the veteran be prescribed 
or advised to avoid strenuous occupational and recreational 
activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) 
(defining regulation of activities as used by VA in DC 7913).  
Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has recently held that medical evidence is 
required to show that occupational and/or recreational 
activities have been restricted for purposes of satisfying 
that criterion in DC 7913.  Camacho v. Nicholson, 21 Vet. 
App. 360, 364 (2007).  

Various records have addressed the veteran's level of 
activity.  A January 2004 letter from D. Dahle, M.D. noted 
that the veteran regulated his activities in that he adjusted 
his insulin to let his blood sugar run high so as to prevent 
a hypoglycemic episode at work as a correctional officer.  At 
his January 2005 hearing, the veteran testified that a doctor 
had not instructed him to regulate his physical activities 
but that he self-regulated his activities.  A February 2005 
letter from Northeastern Rural Health Clinics noted that the 
veteran was forced to reduce his vigorous activities to 
accommodate his diabetes mellitus.  He reduced the strenuous 
activities (running and playing basketball) he had previously 
engaged in.  A June 2005 VA treatment record noted the 
veteran was instructed to exercise 30 minutes three times a 
week.  A December 2005 letter from Northeastern Rural Health 
Clinics noted that the veteran should be able to work eight 
hour shifts daily.  A November 2006 VA treatment record noted 
that the veteran was able to walk 30 minutes daily.  Most 
recently, the December 2006 VA examination report noted that 
the veteran was restricted in his ability to perform 
strenuous activity.  It was explained that the veteran tried 
to walk every day for approximately one to two miles but had 
not engaged in any vigorous activities since his heart 
surgery in October 2006.  Prior to his heart surgery, he 
regulated his activities according to his blood sugar 
readings.  

The available evidence does not clearly indicate that the 
veteran has been prescribed or advised to avoid strenuous 
occupational and recreational activities due to his diabetes 
mellitus.  The evidence shows that the veteran does regulate 
his activity due to his cardiovascular disease and diabetes 
mellitus and at least one physician has construed his 
necessity to let his blood sugar run high as a regulation of 
activity.  In its remand, the Board requested that this point 
be clarified, and the physician stated that the veteran was 
restricted in his ability to perform strenuous activities.  
Resolving all doubt in the veteran's favor, he meets the 
criterion requiring regulation of activity so as to warrant a 
40 percent evaluation.

While the veteran requires insulin, restricted diet, and 
regulation of activities, he has not had episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider.  It was specifically noted on his 
recent VA examination that he had episodes of ketoacidosis or 
hypoglycemic reactions, but had not required hospitalization 
and that he required visits to a diabetic care provider once 
every three months.  The veteran therefore does not meet the 
criteria for a 60 percent rating.  38 C.F.R. § 4.119, DC 
7913.

Where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).   However, the evidence reflects that his symptoms 
have remained constant throughout the course of the period on 
appeal and, as such, staged ratings are not warranted.

Erectile Dysfunction

The veteran essentially contends that his erectile 
dysfunction is more disabling than contemplated by the 
current non-compensable evaluation.

Since the initial grant of service connection, the veteran's 
disability has been assigned a non-compensable rating.  The 
Board will consider entitlement to "staged ratings" in this 
case.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Under DC 7522, a 20 percent rating is assigned when there is 
evidence of deformity of the penis with loss of erectile 
power. 38 C.F.R. § 4.115b, DC 7522.  In every instance where 
the schedule does not provide a zero percent evaluation for a 
DC, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.

The record is replete with diagnoses of erectile dysfunction. 

As to deformity of the penis, the applicable evidence 
includes a January 2003 VA examination report which noted 
genitalia appeared normal sized with testicle descended.  A 
May 2003 letter from Redding Urologic Associates noted that 
genitourinary examination revealed a normal penis and penile 
curvature which was not bothersome.  A December 2003 letter 
from Dr. Dahle noted that the veteran had Peyronie's Disease 
which was associated with penile curvature and plaques of the 
penis probably related to injections for his erectile 
dysfunction.  The December 2006 VA examination report noted 
there was curvature of the penis only with erection, which 
was not observed.  Examination of the genitalia showed a 
penis with no lesions, inflammation, excoriation, or 
deformity.    

The evidence reflects that the veteran experiences erectile 
dysfunction and curvature of the penis when erect, but does 
not have any deformity of the penis.  As such, a compensable 
evaluation under DC 7522 is not warranted.

The Board further finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the veteran's erectile dysfunction was 
compensable.  He is accordingly not entitled to receive a 
"staged" rating.  Fenderson, supra.

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Extraschedular Rating

Finally, the veteran has been hospitalized for his diabetes 
mellitus.  However, there is no evidence suggesting that 
either of his disabilities prevented him from working.  The 
evidence shows that he has not been able to work due to his 
heart surgery in October 2006.  In any case, the existing 
schedular rating is already based upon the average impairment 
of earning capacity, and is intended to be considered from 
the point of view of the veteran working or seeking work.  A 
referral for consideration of an extraschedular rating is not 
warranted.  38 C.F.R. § 3.321 (b)(1).


ORDER

An initial rating of 40 percent for type II diabetes mellitus 
is allowed, subject to the regulations governing the award of 
monetary benefits.

An initial compensable rating for erectile dysfunction, 
secondary to diabetes mellitus, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


